DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 and 19-20 in the reply filed on 26 May 2021 is acknowledged.
Claims 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #20 in paragraphs [0039] and [0046] of the as filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first fluid nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al (US 2009/0308415 A1).
As to claim 1 ,Sugiura discloses an electroplating apparatus (Title, [0040] among other passaged) comprising: 
	a plating bath vessel (#11); 
	a rinsing frame extending above the plating bath vessel, the rinsing frame comprising: 
		a rim extending circumferentially about an upper surface of the plating bath vessel and defining a rinsing channel between the rim and the upper surface of the plating bath vessel (See annotation below); and 
		a rinsing assembly comprising: 
			a splash guard translatable from a recessed first position to a second position extending at least partially across an access to the plating bath vessel (#16 using means 7 for raising/lowering thus being “recessed” and a second position across access to the plating bath vessel, Fig. 26/44/45), and 
			a fluid nozzle coupled with the rinsing frame (#s 52/57, among others).

    PNG
    media_image1.png
    449
    724
    media_image1.png
    Greyscale


As to claim 5, Sugiura discloses wherein the splash guard is sloped (See Fig. 6 or 10).

As to claim 6, Sugiura further discloses a second fluid nozzle adjacent the first fluid nozzle (Fig. 9 #s 52) where the recitation of “configured to deliver inert gas to a surface of a substrate” is interpreted as the intended use of a space or hole and thus the nozzle is capable of delivering inter gas.

As to claim 7, Sugiura further discloses wherein the fluid nozzle is a first fluid nozzle positioned proximate a central axis through the rim of the rinsing frame, and wherein the rinsing assembly further comprises a second fluid nozzle positioned in line with and radially outward of the central axis from the first fluid nozzle (See Fig. 9 #s 52 each positioned radially outward each other).

As to claim 8, Sugiura further discloses an aspirator coupled with the splash guard. (#153).


Claims 1-3, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volodarsky et al (US 6,352,623 B1)
As to claim 1 , Volodarsky discloses an electroplating apparatus (Title) comprising: 
	a plating bath vessel (#4); 
	a rinsing frame extending above the plating bath vessel (#6), the rinsing frame comprising: 

		a rinsing assembly comprising: 
			a splash guard translatable from a recessed first position to a second position extending at least partially across an access to the plating bath vessel (#30), and 
			a fluid nozzle coupled with the rinsing frame (#s 40).

    PNG
    media_image2.png
    593
    489
    media_image2.png
    Greyscale

As to claim 2, Volodarsky discloses a head configured to support a substrate (#10 above), wherein the head is rotatable (#18 shows direction or rotation above), wherein the fluid nozzle is indirectly coupled with the rinsing frame (See Fig. 2 OR Fig. 8 with nozzles 141). As to the limitation “wherein when the splash guard is in the second position, the fluid nozzle is positioned 

As to claim 3, the limitation “the head is configured to rotate during rinsing at a velocity configured to sling fluid delivered from the fluid nozzle from a radial edge of a supported substrate into the rinsing channel” is drawn to a limitation on how the apparatus functions. Since the nozzles project fluid at the head and the head rotations, the prior art apparatus is deemed capable of slinging fluid to the rinsing channel since the channels collect the fluid, and thus the limitation deemed met in accordance with MPEP 2114.

As to claim 5, Volodarsky discloses wherein the splash guard is sloped (See Fig. 2).

As to claim 6, Volodarsky further discloses a second fluid nozzle adjacent the first fluid nozzle (alternate 40 OR embodiment of Fig, 8 with sprayers 141 col. 8 lines 45-52) where the recitation of “configured to deliver inert gas to a surface of a substrate” is interpreted as the intended use of a space or hole and thus the nozzle is capable of delivering inter gas.

As to claim 7, Volodarsky further discloses wherein the fluid nozzle is a first fluid nozzle positioned proximate a central axis through the rim of the rinsing frame, and wherein the rinsing assembly further comprises a second fluid nozzle positioned in line with and radially outward of 

As to claim 8, Volodarsky further discloses an aspirator coupled with the splash guard. (#38).

As to claim 9, Volodarsky discloses the splash guard comprises a plurality of components coupled about the rim with a linkage (Fig. 6 #s 150 and linkages 152), and wherein when the splash guard is in the second position, the plurality of components are configured to cover greater than 80% of the access to the plating bath vessel (See Fig. 6 where coverage approximated 100% based on the overlap).

As to claim 10, Volodarsky further discloses wherein the splash guard comprises a floor extendable across the plating bath vessel. (See Fig. 1 structure 30 OR Fig. 6).

As to claim 11, Volodarsky further discloses wherein the floor has a slope when extrened across the plating bath vessel. (See Fig. 1 structure 30).

As to claim 12, Volodarsky further discloses wherein the floor comprised multiple retractable components (Fig. 6 #s 150).

As to claim 13, Volodarsky further discloses wherein at least one of the multiple retractable components comprises a flexible edge material (col. 7 line 66-col. 8 line 1 where plastic is considered “flexible”) configured to sweep residual fluid from an adjacent retractable component during a retraction operation of the floor (said limitation is drawn towards the function of the apparatus and since the apparatus functions via an overlap and is made of a flexible material the limitation is deemed met in accordance with MPEP 2114).

As to claim 14, Volodarsky further discloses wherein the rinsing frame further comprises a track configured to guide the floor across the plating bath vessel (#31).

Claims 1-6, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US 2013/0292254 A1)
As to claim 1, Kumar discloses an electroplating apparatus (Title) comprising: 
	a plating bath vessel (Fig. 6 #330); 
	a rinsing frame extending above the plating bath vessel (#410/433), the rinsing frame comprising: 
		a rim extending circumferentially about an upper surface of the plating bath vessel and defining a rinsing channel between the rim and the upper surface of the plating bath vessel (#s 460/470); and 
		a rinsing assembly comprising: 
			a splash guard translatable from a recessed first position to a second position extending at least partially across an access to the plating bath vessel (#380 which is 
			a fluid nozzle coupled with the rinsing frame (#s 314).

As to claim 2, Kumar discloses a head configured to support a substrate (Fig. 2B #145), wherein the head is rotatable (Fig. 2B #152 shows direction or rotation above), wherein the fluid nozzle is indirectly coupled with the rinsing frame (See Fig. 6). As to the limitation “wherein when the splash guard is in the second position, the fluid nozzle is positioned within 10 mm from a center of the head”, the limitation is drawn to a method of using the apparatus with respect to the functional capability of the relative distance between the splash guard and the fluid nozzle. Since the head is capable of movement up and down past the guard into the plating vessel, the apparatus is thus deemed capable of performing said function and thus met in accordance with MPEP 2114.

As to claim 3, the limitation “the head is configured to rotate during rinsing at a velocity configured to sling fluid delivered from the fluid nozzle from a radial edge of a supported substrate into the rinsing channel” is drawn to a limitation on how the apparatus functions. Since the nozzles project fluid at the head and the head rotations, the prior art apparatus is deemed capable of slinging fluid to the rinsing channel since the channels collect the fluid, and thus the limitation deemed met in accordance with MPEP 2114.

As to claim 4, Kumar discloses wherein the head comprises a seal about the head (#142 Fig. 2B or #322 Fig. 3), wherein the electroplating apparatus further comprises a seal clean 

As to claim 5, Kumar discloses wherein the splash guard is sloped (See Fig. 6 [0109]).

As to claim 6, Kumar further discloses a second fluid nozzle adjacent the first fluid nozzle channel (#314 Fig. 3C/D second nozzle) where the recitation of “configured to deliver inert gas to a surface of a substrate” is interpreted as the intended use of a space or hole and thus the nozzle is capable of delivering inter gas.

As to claim 19, Kumar discloses an electroplating apparatus (Title) comprising: 
	a plating bath vessel (Fig. 6 #330); 
	a head (#320) comprising a seal configured to support a substrate (#142 Fig. 2B or #322 Fig. 3);
	a rinsing frame extending above the plating bath vessel (#410/433), the rinsing frame comprising: 
		a rim extending circumferentially about an upper surface of the plating bath vessel and defining a rinsing channel between the rim and the upper surface of the plating bath vessel (#s 460/470); 
		a housing extending laterally from the rim (#433)
		a rinsing assembly comprising: 

			a fluid nozzle coupled with the rinsing frame (#s 314).

As to claim 20, Kumar further discloses wherein the splash guard is characterized by a sloped or curved profile extending from an edge towards a central location proximate the fluid nozzle ([0108] Fig. 6), and wherein the rinsing assembly further comprises: 
	a drying nozzle positioned adjacent the fluid nozzle and configured to deliver a gas to dry a substrate subsequent rinsing (#314 Fig. 3C/D second nozzle [0145] discloses using a gar applied to the inner circular edge) , and an aspirator positioned proximate the fluid nozzle and configured to retrieve fluid disposed on the splash guard (either 460/470).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795